A DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) and Species B (Claims 1-3 and 6-14) in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035], line 6 of the specification uses the reference character “13” to refer to the anode, whereas in other instances within the specification reference character .
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first portion" in line 1 and “the second portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is dependent upon Claim 1, which does not include the limitations “the first portion” and “the second portion”. It would not be clear to the skilled artisan what is being referred to as “the first portion” and “the second portion” in the context of Claims 1 and 11. Claim 12 is also rejected due to its dependency on Claim 11.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first portion" in line 1 and “the second portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is dependent upon Claim 1, which does not include the limitations “the first portion” and 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is dependent upon Claim 1, which does not include the limitations “the first portion”. It would not be clear to the skilled artisan what is being referred to as “the first portion” in the context of Claims 1 and14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaassen (US 20070015060A1).
Regarding Claim 1, Klaassen discloses a solid-state battery (lithium battery, 300), comprising: a first electrode (first sheet, 111); a second electrode (second sheet, 121) having a first side facing a first side of the first electrode and spaced from the first 
Regarding Claim 2, Klaassen further discloses that the solid electrolyte (114, 124, 130) has a first portion (soft electrolyte layer, 130) which may include a separator (structural support) [0047], which is disposed in the space between the first side of the first electrode (first sheet, 111) and the first side of the second electrode (second sheet, 121) for isolating the first electrode (first sheet, 111) from the second electrode (second sheet, 121) (see location of  soft electrolyte layer, 130 in Figure 3). Klaassen further teaches that the separator (structural support) may be a screen or sponge, thus necessarily having mini-holes which allow for the metal ions to move through the path [0047].
Regarding Claim 3, Klaassen further discloses that the first electrode (first sheet, 111) is a cathode, the second electrode (second sheet, 121) is an anode [0046], and the solid electrolyte (114, 124, 130) is defined with a first portion (soft electrolyte layer, 130)  being in contact with at least the first electrode (first sheet, 111), and a second portion (hard layer, 124) covering or being in contact with at least the second electrode (second sheet, 121) (see Figure 3, [0046]). Additionally, since the materials disclosed by Klaassen [0047] are similar to materials disclosed by the instant application [0030, 0037], it would be understood by the skilled artisan that the solid electrolyte (114, 124, 
Regarding Claim 6, Klaassen further discloses that the solid electrolyte (114, 124, 130) is further defined with a third portion (hard layer, 114) in addition to the first portion (soft electrolyte layer, 130) and the second portion (hard layer, 124) [0046], wherein the third portion (hard layer, 114) covers or is in contact with at least the first electrode (first sheet, 111), and the first portion (soft electrolyte layer, 130) is at least partially disposed between the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3. Additionally, since the materials disclosed by Klaassen [0047] are similar to materials disclosed by the instant application [0030, 0037], it would be understood by the skilled artisan that the solid electrolyte (114, 124, 130) of Klaassen would meet the limitation of Claim 6 requiring that the concentration of the metal ions in each of the second portion (hard layer, 124) and the third portion (hard layer, 114) is made higher than in the first portion (soft electrolyte layer, 130).
Regarding Claim 7, Klaassen further discloses that the third portion (hard layer, 114) of the solid electrolyte (114, 124, 130) surrounds the first electrode (first sheet, 111), the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) surrounds the second electrode (second sheet, 121), and the first portion (soft electrolyte layer, 130) surrounds the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3).
Regarding Claim 13, Klaassen further discloses that the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is softer than the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) (Figure 3, [0042]).
Regarding Claim 14, Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130) [0046]. 

Therefore, since the final product of Klaassen (solid-state battery) is the same as the final product in the product-by-process claim (Claim 14), Klaassen meets all the limitations of Claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 20070015060A1) as applied to Claim 7 above, and further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. J. Electroanal. Chem. 472 (2). (1999)).
In Regards to Claim 8 (Dependent Upon Claim 7):
Klaassen further discloses that each of the second portion (hard layer, 124) and the third portion (hard layer, 114) is an artificial function solid electrolyte (LiPON) [0046], and that the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048].
Klaassen is deficient in disclosing that the solid-like polymer electrolyte of the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is a metastable solid-like polymer electrolyte.
4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Polyacrylonitrile is instantly disclosed as a metastable polymer. Therefore, Tatsuma’s gel electrolyte is understood to be “metastable”.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success.  By doing so, the limitation of Claim 8 requiring that the first portion of the solid electrolyte is a metastable solid-like polymer electrolyte, is met.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 20070015060A1) as applied to Claim 1 above, and further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. J. Electroanal. Chem. 472 (2). (1999)) and Christensen et al. (US 20200280091A1).
In Regards to Claim 9 (Dependent Upon Claim 1):
Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130), which may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048].
Klaasen further discloses that the solid electrolyte (114, 124, 130) includes a second portion (hard layer, 124) which is an artificial function solid electrolyte, such as LiPON [0046].
Klaassen is deficient in disclosing that 1) the solid-like polymer electrolyte of the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is a metastable solid-like polymer electrolyte made of a non-aqueous solution of a lithium salt and a metastable 
Regarding 1), Tatsuma discloses a polyacrylonitrile gel electrolyte for lithium-based batteries (p.1, Col.2, para.2), wherein the polyacrylonitrile gel electrolyte is comprised of LiClO4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Tatsuma further discloses that the metastable poly(acrylonitrile) polymer was dissolved in the LiClO4/solvent mixture at a weight ratio of 10% polymer to 90% LiClO4/solvent mixture (p2. Col.1, para. 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success. By doing so, the limitation of Claim 9 requiring that the solid electrolyte (114, 124, 130) includes a metastable solid-like polymer electrolyte made of a non-aqueous solution of a lithium salt and a metastable polymer in a weight ratio of 90% to 10%, is met.
Regarding 2), Christensen discloses an electrolyte for a lithium battery [0004, 0014], wherein the electrolyte is comprised of a mixture of the inorganic lithium superconductor ceramic powder lithium lanthanum zirconate (LLZO) and the semi-crystalline polymer polyethylene oxide [0014]. Christensen further discloses that the inorganic lithium superconductor ceramic powder is present in the electrolyte in the range of about 99.9% to about 0% and the semi-crystalline polymer is present in the electrolyte range of about 0wt% to about 99.9wt% [0018]. Christensen further teaches that the conventional lithium ion batteries are approaching the limit of theoretical maximum energy storage capability [0004], and that the electrolyte therein disclosed improves upon this limitation with a high dielectric constant [0016, 0021].

In Regards to Claim 10 (Dependent Upon Claim 9):
Klaassen as modified by Tatsuma and Christensen discloses the metastable polymer of the solid electrolyte of Claim 9 as set forth above. Tatsuma further discloses that the metastable polymer is poly(acrylonitrile) polymer – a nitrogen-containing polymer (p.2, Col.1, para. 2-3).
Therefore, all of the limitations of Claim 10 are met.

In Regards to Claim 11 (Dependent Upon Claim 1):

Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130), which may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048].
Klaasen further discloses that the solid electrolyte (114, 124, 130) includes a second portion (hard layer, 124) which is an artificial function solid electrolyte, such as LiPON [0046]. 
Klaassen is deficient in explicitly disclosing that a concentration of lithium ions in the second portion (hard layer, 124) is at least three times of that in the first portion (soft electrolyte layer, 130).
4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Tatsuma further discloses that the metastable poly(acrylonitrile) polymer was dissolved in the LiClO4/solvent mixture at a weight ratio of 10% polymer to 90% LiClO4/solvent mixture (p2. Col.1, para. 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success. 
Christensen discloses an electrolyte for a lithium battery [0004, 0014], wherein the electrolyte is comprised of a mixture of the inorganic lithium superconductor ceramic powder lithium lanthanum zirconate (LLZO) and the semi-crystalline polymer polyethylene oxide [0014]. Christensen further discloses that the inorganic lithium superconductor ceramic powder is present in the electrolyte in the range of about 99.9% to about 0% and the semi-crystalline polymer is present in the electrolyte range of about 0wt% to about 99.9wt% [0018]. Christensen further teaches that the conventional lithium ion batteries are approaching the limit of theoretical maximum energy storage capability [0004], and that the electrolyte therein disclosed improves upon this limitation with a high dielectric constant [0016, 0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include the electrolyte disclosed by Christensen in the solid electrolyte (114, 124, 130) of Klaassen, as it is known in the art to produce an electrolyte with excellent ion conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). 
Given that the materials of the first portion (soft electrolyte layer, 130) and of the second portion (hard layer, 124) in the combination of Klaassen, Tatsuma and Christensen are the 
In Regards to Claim 12 (Dependent Upon Claim 11):
Klaassen modified by Tatsuma and Christensen discloses that the second portion (hard layer, 124) is an artificial function solid electrolyte made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer, as detailed above.
	Christensen further teaches that the physical contact between the inorganic lithium superconductor ceramic powder and the semi-crystalline polymer of the artificial function solid electrolyte may provide a composite pathway through which metal ions may move [0021], therefore the second portion (hard layer, 124) is necessarily porous to allow the movement of metal ions. Christensen further teaches that the artificial function solid electrolyte may contain a lithium salt [0019], which thus indicates that the artificial function solid electrolyte is capable of retaining the lithium salt. As such, all the limitations of Claim 12 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759